Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/2021 has been entered.
	Claims 1 and 3 are pending in this application.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The amendatory phrase “significant injury on the soybean” is indefinite terminology in that the skilled person would need to know what would be considered an insignificant injury before knowing what would be covered by the amended claims.  The specification does not recite or define the term “significant.”  Page 69 of the specification this may not always translate into significant yield loss, as surviving plants can often compensate for reduced stands” (emphasis in the original).  Bish et al. further disclose that 23% height reduction and 28% biomass reduction from pre-emergent herbicide application did not result in “any statistically significant yield loss” and that “we may see some pretty substantial injury that looks significant, but just wait for the soybean to get some better growing conditions and grow through it and chances are you will be much better off ...”   
	For these reasons, claims 1 and 3 are deemed indefinite, because the skilled artisan in this field would not be able to determine the metes and bounds of what is a significant injury on the soybean and what is not a significant injury on soybean.   
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
As discussed in the previous ground of rejection, “significant injury on the soybean” was not originally disclosed.  The phrase is indefinite, and thus one skilled in the art would not be able to determine what the scope of such injury is, let alone whether the scope was reasonably conveyed by the originally filed disclosure.  Page 69 of the specification discloses crop injuries as “harmless,” “small,” “medium” and “large.”  Injury that is “small” is defined as observed “mild harmful effect” and injury that is “medium” is defined as observed “moderate harmful effect.”  There is no description as to where or how “significant injury on the soybean” fits in or compares to those other categories of injury.  Therefore, the originally filed disclosure fails to reasonably convey to the skilled artisan in this field that the inventors had possession of the now-claimed invention as of the effective filing date of this application.   

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Armel et al. (US 2019/0208784, hereinafter, “Armel”) in view of Witschel et al. (US .    
Armel explicitly discloses a 1:2 weight ratio herbicidal combination of trifludimoxazin and saflufenacil (table at the end of paragraph 630; see also the entirety of paragraphs 628-630, and paragraph 136 for identification of I.a.35 as having the structure of trifludimoxazin).  Addition of saflufenacil to trifludimoxazin resulted in improved control of PPO resistant weed, even though saflufenacil is a PPO inhibitor (see the data in the table in paragraph 630).  Application without injury to crops, including but not limited to herbicide resistant crops, is disclosed (paragraph 203)  Control of PPO inhibitor resistant weeds in crops such as corn and soybeans is “particularly preferred” (paragraph 513 in view of paragraphs 509-512; see also claim 16 in view of claim 28).  Use in such crops that are tolerant to PPO inhibitor herbicides, including trifludimoxazin, is disclosed (paragraphs 513-516, 526-529, 549-550), wherein the crop plants can be transgenic, i.e. not selectively bred crop plants (see paragraphs 529-536).  Trifludimoxazin applied at 2 g/ha and 4 g/ha was 90%-100% herbicidally effective against sensitive and PPO-resistant Amaranthus tamariscinus or A. tuberculatus (Example 3, paragraphs 624-627).  Trifludimoxazin applied at 25 g/ha and 50 g/ha was 87% and 95% herbicidally effective against a PPO-resistant A. tamariscinus that has a different PPO-resistance mutation than the A. tamariscinus tested in Example 3 (Examples 1-2, paragraphs 607-623).  In a field experiment disclosed in Example 4 against A. tamariscimus that has the PPO-resistant [Symbol font/0x44]G210 mutation, 50 g/ha trifludimoxazin was 79% herbicidally effective, and 50 g/ha trifludimoxazin + 100 g/ha saflufenacil was 90% herbicidally effective (paragraphs depending on the season, target plants and the growth stage (paragraphs 205-207).  Application prior to planting, at planting, after planting, prior to emergence, and directed spray to or near crops is disclosed (paragraphs 202-203).  
Witschel discloses the herbicidal mixture of trifludimoxazin and saflufenacil (column 50, lines 1-3 & Table 1 on column 51, composition no. 1.76, which is a mixture of I.a.35 trifludimoxazin  and B.76 saflufenacil).  The herbicidal mixture is used to control unwanted vegetation in crops, “especially crops of cereals, corn, soybeans, rice, oilseed rape, cotton, potatoes, peanuts or permanent crops” (emphasis added) (paragraph bridging columns 4-5, bottom of said paragraph in particular). Trifludimoxazin is disclosed to control broadleaved weeds and grass weeds “in crops such as wheat, rice, maize, soya and cotton without causing any significant damage to the crop plants.  This effect is mainly observed at low rates of application.”  (emphases added) (column 20, first full paragraph).  Use in corn or soybean plants that are resistant to herbicidal PPO inhibitors is disclosed (paragraph bridging columns 22-23).  See also patented claims 1-2, 4-6, 10, 14-20, which encompass applying trifludimoxazin + saflufenacil to herbicide-tolerant soybean plants, including those that are resistant to PPO-inhibitor herbicides.  Application in crop plants that are genetically engineered, i.e. not obtained by cross breeding, mutations or natural recombinations, is disclosed (paragraph bridging columns 20-21).  Mixture weight ratio can preferably range from 1:75 to 75:1 (column 46, last paragraph).  In Examples 2.3 and 2.4, a 1:1 mixture ratio of trifludimoxazin and saflufenacil, both herbicides are applied at 12.5 g/ha 12.5 g/ha of trifludimoxazin applied to the common barnyard grass Echinochloa crus-galli  was 75% effective when applied post-emergence and 30% effective when applied pre-emergence (columns 88-89).  12.5 g/ha trifludimoxazin was also 60% effective against the common ragweed when applied pre-emergence (Example 2.1), 45% effective against wiregrass and 60% effective against johnsongrass when applied pre-emergence (Example 2.2), 65% effective against alexandergrass and 75% effective against Faber’s foxtail when applied post-emergence (Example 2.3), 70% effective against woolly cupgrass and 80% effective against johnsongrass when applied post-emergence (Example 2.4), and 65% effective against both blackgrass and wild buckwheat when applied pre-emergence (Example 2.6).   
Sharpen1 product label discloses it as a herbicidal product for chickpea, field corn and popcorn, cotton, fallow and postharvest, field pea, small grains including wheat, sorghum, soybean, and noncrop areas, which product contains 2.85 pounds of saflufenacil per gallon, which calculates to about 10.1 g/fl. oz. (page 1).  Application rate in soybean fields is 1-2 fl oz/A, which calculates to about 25-50 g/ha (pages 16-17, see “Soybean”).  1 fl oz/A or 25 g/ha in soybean is explicitly disclosed (page 17, left column, first paragraph; see also Table 6 on page 17).  Broadleaf weeds controlled include numerous Amaranthus species (Tables 1-2 on pages 5-7).  Preplant or preemergence application is disclosed (page 16, right column).  For coarse soil texture with ≤2.0% organic matter, the label instructs waiting 30 days before planting soybean (page 17, see “Soybean Planting Interval” and Table 3 on page 8).  Sharpen is not labeled for oilseed rape, rice, or sweet corn (page 1; see also page 13).  Sharpen is labeled for field corn and popcorn, but the user must verify that the seed is a variety that is tolerant to the saflufenacil-containing Sharpen “to avoid potential injury” (page 13, left column, 4th paragraph).  For cotton, the label instructs, “Wait to plant cotton until at least 42 days and an accumulation of 1 inch of rainfall and/or irrigation occurring after application to avoid crop injury (emphasis in the original) (page 14, left column).  Also when using Sharpen in cotton, the label instructs, “DO NOT apply to coarse soils classified as sand with less than 1.5% organic matter or cotton injury may occur” (emphasis in the original) (id.). When using Sharpen in wheat, the user must verify that the seed is a variety that can tolerate the saflufenacil-containing Sharpen “to avoid potential injury to sensitive varieties” (page 15, right column, last paragraph).  “Performance will depend upon amount of rainfall for activation, soil texture, and broadleaf species/population.” (page 16, left column, first paragraph).   
Major et al. (US 2017/0029383) is cited solely to establish that the ordinary skilled artisan in this field would have recognized that both trifludimoxazin and saflufenacil are PPO inhibitors (paragraph 502).  
Bristow is cited solely to establish that the ordinary skilled artisan in this field would have recognized “cultivation area of soybean” to include land or fields in which the cultivated plant, e.g. soybean, has been growing, seeds have been sown, “as well as areas of land in which the cultivated plants are intended to be cultivated” (emphases added) (paragraph 106).  Soybean as a cultivated plant is disclosed (paragraphs 40, 21, and claim 9).  
There are numerous distinct features of the claimed invention that Armel does not explicitly disclose but the prior art taken as a whole render obvious these features and the claimed invention as a whole.  Each distinct feature will be discussed below in the order that prioritizes the amendatory subject matter because the previously claimed features were discussed in the Final Office action of 11/20/2020.
New amendatory feature: selectively controlling weeds
Both Armel and Witschel teach selective weed control.  See above discussions.
“without causing significant injury on the soybeans”
Both Armel and Witschel teach application without injury to crop plants, including soybean plants.  See above discussions.  


	New amendatory feature: application to growing weeds
	There is no limitation in Armel or Witschel that the herbicidal applications are to weeds that have stopped growing.  Example 4 of Armel shows a rating of 0 as being for “normal course of growth” for A. tamariscinus, so growth has not stopped in Example 4 of Armel (see in particular paragraph 629).  Examples 2.3 and 2.4 of Witschel shows application to weeds that have grown to a height of 3-15 cm, so such disclosure and a rating of 0 for “normal course of growth” would indicate further growth is encompassed (see column 85 for post-emergence treatment protocol).  
New amendatory feature: “before seeding soybean or before emergence of soybean after seeding”

	The claim feature “before seeding soybean” is rather broad.  The illustration below shows the breadth:

[AltContent: rect][AltContent: arrow][AltContent: textbox (The lag between herbicide application and planting of the seed could be very long, such as several months)][AltContent: rect]
	Sharpen product label teaches applying saflufenacil to soybean after harvest (page 16).  The claims read on such application timing.  
The claim feature “before emergence of soybean after seeding” is also suggested by the Sharpen product label.  Saflufenacil is used in soybean during “early preplant through pre-emergence” at 1 fl oz/A (about 25 g/ha) for control of weeds prior to crop emergence (page 17 of the Sharpen product label).  
New amendatory feature: soybean is not bred to be tolerant to PPO inhibitors
This limitation does not exclude from the claim scope transgenic soybean or soybean that is not tolerant to PPO inhibitors.  Both Armel and Witschel teach use in transgenic soybean, i.e. soybean that was “not bred to be tolerant to PPO inhibitors.”  Also, both Armel and Witschel disclose use in soybean that is not resistant to herbicides, as discussed above. 
Cultivation area of soybean
The specification does not define what is meant by “cultivation area.”  It is the Examiner’s position that “cultivation area” includes areas where soybeans are intended to be cultivated (Bristow), i.e. areas where there is no soybeans growing but where soybean is intended to be grown sometime in the future.  
	For the scope of “cultivation area of soybean” that includes areas where soybeans are seeded or growing, Armel, Witschel, and the Sharpen product label all teach control of weeds in soybean:
(A) Armel teaches that control of PPO inhibitor resistant weeds in soybeans is “particularly preferred” (paragraph 513 in view of paragraphs 509-512).  
(B) Witschel specifically teaches control of unwanted vegetation in crops, “especially crops of cereals, corn, soybeans, rice, oilseed rape, cotton, potatoes, peanuts or permanent crops” (emphasis added) (paragraph bridging columns 4-5, bottom of said paragraph in particular).  Witschel also teaches trifludimoxazin for controlling broadleaved weeds and grass weeds in soybeans without causing any significant damage to the crop plants, which is “mainly observed at low rates of application.”  (column 20, first full paragraph).  
(C) Saflufenacil is specifically labeled for use in soybean.  
1:2 Weight ratio of trifludimoxazin to saflufenacil
	1:2 weight ratio is exemplified by Armel in Example 4 (paragraphs 628-630) and encompassed by Witschel’s disclosure (column 46, last paragraph, in view of Examples 2.1-2.4).  
Saflufenacil applied at about 25 g/ha
	25 g/ha is the label application rate of saflufenacil for controlling Amaranthus weeds and many other weeds in soybean (Sharpen product label), and this application rate is within the application rates taught by both Armel and Witschel.  
Trifludimoxazin applied at about 12.5 g/ha
(A) Armel teaches that Trifludimoxazin applied at 2 g/ha and 4 g/ha was herbicidally effective against sensitive and PPO-resistant Amaranthus tamariscinus or A. tuberculatus (Example 3, paragraphs 624-627).  Trifludimoxazin applied at 25 g/ha and 50 g/ha was herbicidally effective against a PPO-resistant A. tamariscinus that has a different PPO-resistance mutation than the A. tamariscinus tested in Example 3 (Examples 1-2, paragraphs 607-623).  In a field experiment disclosed in Example 4, 50 g/ha trifludimoxazin was 79% herbicidally effective against A. tamariscinus having a Gly210 deletion mutation, and 50 g/ha trifludimoxain + 100 g/ha saflufenacil was 90% herbicidally effective against the same A. tamariscinus (paragraphs 628-630).  Besides the exemplified application rates, Armel et al. teach 10-1000 g/ha or 5-500 g/ha of trifludimoxazin, depending on the season, target plants and the growth stage (paragraphs 205-207).  Thus, the ordinary skilled artisan would have recognized that the effective application rate of trifludimoxazin can vary within Armel’s exemplified rates, depending on the season, specific weed types (sensitive weeds or resistant weeds having different mutations that confer different levels of resistance) and their growth state.  Given that Armel teaches 1:2 ratio and 25 g/ha saflufenacil is a known label rate for controlling Amaranthus weeds, the claimed invention as a whole would have been obvious to the ordinary skilled artisan.  Although Armel et al. do not explicitly disclose an example of controlling weeds in soybean, the motivation to do so with a herbicidal mixture of trifludimoxazin and saflufenacil is provided by Armel’s disclosure of excellent control of PPO resistant weeds and “particularly preferred” use in crops such as soybean.  
(B) Additionally, Armel teaches controlling PPO resistant weeds in soybean plants that are tolerant to herbicidal PPO inhibitors; and the ordinary skilled artisan would have recognized that both trifludimoxazin and saflufenacil are PPO inhibitors, so use in such crop plants would have been further suggested because such crop plants would better tolerate the phytotoxicity of the PPO inhibitors trifludimoxazin and saflufenacil.  
	(C) Witschel provides extensive data for 12.5 g/ha of trifludimoxazin having herbicidal efficacy against many different weeds.  
For these reasons, applying trifludimoxazin and saflufenacil at a weight ratio of about 1:2 to selectively control weeds in a cultivation area of soybean without causing significant injury on the soybean, wherein the application rate of saflufenacil is about 25 g/ha before seeding soybean or before emergence of soybean after seeding, as claimed, would have been obvious to the ordinary skilled artisan.  Controlling weeds of Amaranthus species would have been obvious as both trifludimoxazin, saflufenacil, and trifludimoxazin + saflufenacil have been taught for Amaranthus weed control; and controlling weeds of the Echinochloa species would have been obvious because Witschel teaches herbicidal efficacy of 12.5 g/ha trifludimoxazin against Echinochloa crus-galli (common barnyardgrass).    
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because every element of the invention and the claimed invention as a whole have been fairly disclosed or suggested by the teachings of the cited references.  
	Applicant’s arguments and declaration filed on 2/2/2021 have been given due consideration but they were deemed unpersuasive for the entire scope of the claims for the reasons set forth below.  
	The declaration discloses experiments wherein (1) tested soybean is the “Sachiyutaka” variety, which is not a transgenic soybean plant and not bred to be tolerant to PPO inhibitors, (2) crop seed was planted first and then the herbicides were applied on the same day (Table 4’ and Table 5’), and (3) herbicides were applied first and then crop seed was planted one day later (Tables 6 and 7) .  In contrast, the claims are not so limited.  The claims are open to transgenic soybean that has genetically engineered PPO inhibitor resistance traits, which would make them less likely to exhibit “significant injury” from the claimed application of herbicides.  Results of Table 4’ with the non-transgenic Sachiyutaka soybean indicate nothing about how a transgenic soybean that has PPO-inhibitor resistant characteristics would respond to the tested application rates of trifludimoxazin and saflufenacil.  The ordinary skilled artisan would have expected less injury than injury set forth in the claims.  The claims are also open to seeding many months after herbicide application, and the claims are alternatively open to herbicide application many days after seeding.  Such application timing differences could affect whether “significant injury on soybean” would be obtained or not obtained, so the declaration evidence is not commensurate in scope with that of the claimed subject matter. 
	Discussion of item (1) of the previous paragraph is dispositive as to the probative weight of the declaration evidence.  The claims do not exclude transgenic soybean that is resistant to PPO inhibitor herbicides, so a level of injury that is less than “significant” would have been expected by the ordinary skilled artisan when the soybean is a transgenic soybean that is resistant to PPO inhibitor herbicides.  In other words, declaration Tables 4’, 5’, 6, and 7, which attempt to show the asserted nonobviousness of the claimed invention based on no injury to Sachiyutaka soybean does not at all address the fact that claims read on application to transgenic soybean that can be treated as claimed without “significant injury on the soybean.”   
	Applicant’s arguments pertaining to this ground of rejection criticize each individual prior art reference without taking into account what the prior art taken as a whole teaches and suggests.  
	Applicant argues that Armel “only generally lists corn, soybeans, oilseed rape/canola and cotton.”  This is most inaccurate.  Armel’s paragraph 513 discloses, “Particularly preferred are crops of corn, soybeans, oilseed rape/canola and cotton.”  Applicant also argues that Armel is silent on how the difference of crops may affect the significance in injury on each crop.  Armel’s claim 28 is directed to applying the herbicides “in a locus where PPO tolerant crops are grown.”  Transgenic soybean that is engineered to be PPO resistant would not exhibit “significant injury” after its cultivation area is applied with the PPO inhibitors trifludimoxazin and saflufenacil.  Additionally, Armel teaches application without injury to crops, including but not limited to herbicide resistant crops (paragraph 203), and the ordinary skilled artisan would have recognized that effective application amount in a crop cultivation area would depend on the season, target plants and the growth stage (paragraphs 202-207).    
	Applicant argues that Witschel “mentions wheat, rice, maize, soya and cotton, without any direction/reason to select one over another among these crops.”  This argument is inaccurate.  Witschel’s patented claims 6 and 17 recite soybean as one of only nine crops.  The ordinary skilled artisan in this field would have been motivated to apply Witschel’s trifludimoxazin + saflufenacil to soybeans as claimed for the full reasons set forth above.  Witschel teaches safety in soybeans (column 20, first full paragraph), use in soybean plants that are resistant to PPO inhibitor herbicides (paragraph bridging columns 22-23; claims 1-2, 4-6, 10, 14-20), wherein 12.5 g/ha trifludimoxazin application rate is exemplified.  Taken with the saflufenacil label rate of 25 g/ha for soybean, the claimed invention would have been obvious; see the full obviousness rationale set forth above.  
	Applicant continues to criticize each individual reference in isolation in this manner.  Applicant argues that according to the Sharpen label regarding soybean, “the preplant interval is not needed at all (can plant soybean immediately after application) in case of medium to fine soil texture regardless of organic matter.”  Such argument fails to recognize the scope of the claims (“before seeding” could be months or immediately after seeding) and fall application of the Sharpen product after harvest (page 16 of the label, bottom of right column).   
	For these reasons, claims 1 and 3 must be rejected again.  No claim is allowed.  

	Applicant submitted a foreign language document (Heat 70 WG label) and discussed a partial machine translation thereof in the remarks filed on 2/2/2021.  It is noted for the record that consideration of this document, cited on the IDS of 2/2/2021, is only to the extent of this partial translation.  No other part of this foreign language document was considered.  	

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN PAK/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Sharpen is the saflufenacil product used by Applicant in the declaration of 10/22/2020.